ACCEPTED
FILED                                                                                                              04-15-00734-CV
11/20/2015 11:45:41 AM                                                                                 FOURTH COURT OF APPEALS
Donna Kay McKinney                                   04-15-00734-CV                                         SAN ANTONIO, TEXAS
Bexar County District Clerk                                                                                  11/23/2015 9:41:58 AM
Accepted By: Laura Rodriguez                                                                                        KEITH HOTTLE
                                                                                                                            CLERK

                                                 CAUSE NO. 2013-CI-10667

                  MAURA KRAUS,                                 §              IN THE DISTRICT COURT
                                                                                              FILED IN
                       Plaintiff,                              §                      4th COURT OF APPEALS
                                                               §                       SAN ANTONIO, TEXAS
                  v.                                           §              BEXAR COUNTY  , TEXAS
                                                                                      11/23/2015  9:41:58 AM
                                                               §                          KEITH E. HOTTLE
                  CORDELIA MOSCRIP, ET AL.,                    §                                Clerk
                       Defendants.                             §              438TH JUDICIAL DISTRICT


                       DEFENDANTS’ REQUEST FOR AND DESIGNATION OF REPORTER’S
                                             RECORD


                          TO THE HONORABLE REPORTER OF SAID COURT, CINDY HYATT:

                          Defendants have duly and timely filed a Notice of Appeal in the above-styled cause.
                  Defendants now respectfully file their request for preparation of the Reporters’ Record,
                  pursuant to Texas Rule of Appellate Procedure 34.6, and request all matters listed on
                  Exhibit A, attached hereto and made a part hereof for all purposes.

                          Dated: November 20, 2015.

                                                               Respectfully submitted,

                                                               KEN PAXTON
                                                               Attorney General of Texas

                                                               CHARLES E. ROY
                                                               First Assistant Attorney General

                                                               JAMES E. DAVIS
                                                               Deputy Attorney General for Civil
                                                               Litigation

                                                               ANGELA V. COLMENERO
                                                               Chief, General Litigation Division

                                                               /s/ Anne Marie Mackin
                                                               ANNE MARIE MACKIN
                                                               Texas Bar No. 24078898
                                                               Assistant Attorney General
                                                               General Litigation Division
                                                               P.O. Box 12548, Capitol Station

                                                               1
                                            Austin, Texas 78711-2548
                                            Direct: (512) 475-4080
                                            Facsimile: (512) 320-0667
                                            anne.mackin@texasattorneygeneral.gov

                                            ATTORNEYS FOR DEFENDANT


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been

sent by electronic notification through File & ServExpress and email on this the 20th day

of November, 2015, to:

Lisa A. Vance
Law Office of Lisa A. Vance, P.C.
407 8th Street
San Antonio, Texas 78215-1504
lvance@lisavancelaw.com



                                            /s/ Anne Marie Mackin
                                            Anne Marie Mackin
                                            Assistant Attorney General




                                           2
                                Exhibit “A”

1.   Transcript of the hearing on Defendants’ Motion to Dismiss, heard on
     November 9, 2015.




                                   3